               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TRAE JAVAR COMPTON,                   :
             Petitioner,              :      1:18-cv-0220
                                      :
      v.                              :      Hon. John E. Jones III
                                      :
DAVID J. EBBERT,                      :
              Respondent.             :

                                  ORDER

                             September 3, 2019

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241 (Doc.1), and for the reasons set forth in the

Court’s Memorandum of the same date, it is hereby ORDERED that:

      1.     The petition for writ of habeas corpus is DENIED.

      2.     The Clerk of Court is directed to CLOSE this case.



                                       s/ John E. Jones III
                                       John E. Jones III
                                       United States District Judge
